ACCEPTED
                                                                                                      03-14-00671-CV
                                                                                                             4069892
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 2/9/2015 11:19:43 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                               CLERK
                                CAUSE NO. D-1-GN-14-002146

STEPHEN M. DANIELS,                              §             IN THE DISTRICT COURT OF
                                                                             RECEIVED IN
     Plaintiff,                                  §                      3rd COURT OF APPEALS
                                                 §                          AUSTIN, TEXAS
v.                                               §                      2/9/2015
                                                                    TRAVIS       11:19:43
                                                                           COUNTY,        AM
                                                                                       TEXAS
                                                 §                         JEFFREY D. KYLE
TONY R. BERTOLINO,                               §                              Clerk
    Defendant.                                   §                 250TH JUDICIAL DISTRICT

         PLAINTIFF’S REQUEST FOR SUPPLEMENTAL CLERK’S RECORD

To:    Travis County Clerk’s Office, Travis County Courthouse, 1000 Guadalupe Street #222,
       Austin, Texas 78701

       Per my conversation with your office on February 5, 2015 with the very helpful and

gracious Patricia Winkler, and pursuant to the appellate court’s instructions and to Tex. R. App.

P. 34, I am writing to request preparation of a supplemental clerk’s record in the above styled case

to include the following documents:

               1. The “Other Filing,” entered on July 10, 2014;

               2. The two letters, entered on July 10, 2014;

               3. Plaintiff’s Motion for Sanctions, entered on August 28, 2014;

               4. The Affidavit of Facts, entered on September 23, 2014;

               5. The two letters, entered on October 21, 2014;

               6. The Order, entered on October 30, 2014; and

               7. The letter from Judge Strauss, entered October 30, 2014.

Thank you for your assistance in this matter.           Please contact me at 512-913-7576 or

eruffnerlaw@gmail.com with payment information or to answer any questions or provide any

other information you may require.




PLAINTIFF’S REQUEST FOR SUPPLEMENTAL RECORD                                            PAGE 1 OF 2
                                                 Respectfully submitted,

                                                 THE LAW OFFICE OF ELEANOR RUFFNER, P.C.

                                                 By: /s/ Eleanor Ruffner
                                                     Eleanor Ruffner
                                                     State Bar No. 24047034
                                                     1403 West 6th Street
                                                     Austin, Texas 78703
                                                     (512) 913-7576 (telephone)
                                                     (512) 681-0800 (facsimile
                                                     eruffnerlaw@gmail.com

                                                 ATTORNEY FOR PLAINTIFF STEPHEN M. DANIELS




                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 6th day of February, 2015, a true and correct copy of the
foregoing document has been delivered via email as follows:

       Tony R. Bertolino
       Hiba Kazim
       BERTOLINO LLP
       823 Congress Avenue, Suite 704
       Austin, Texas 78701
       Email: tbertolino@belowlaw.com and info@belolaw.com

       Attorneys for Defendant Tony R. Bertolino

                                                 /s/ Eleanor Ruffner
                                                 Eleanor Ruffner




PLAINTIFF’S REQUEST FOR SUPPLEMENTAL RECORD                                          PAGE 2 OF 2